Citation Nr: 1219231	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  07-36 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an eye disability, to include as secondary to Agent Orange exposure and/or in-service inoculations.  

2.  Entitlement to service connection for a skin disability, to include as secondary to Agent Orange exposure and/or cardiac medications.  

3.  Entitlement to an initial rating in excess of 10 percent prior to July 30, 2003, and in excess of 60 percent thereafter, for a cardiac disability secondary to residuals of inoculations.  

4.  Entitlement to an effective date prior to October 29, 2002, for the award of service connection for a cardiac disability secondary to residuals of inoculations.

5.  Entitlement to an effective date prior to November 7, 2005, for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION


The Veteran served on active duty from September 1968 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2010, the Veteran and his spouse testified before the Board at the RO.  A transcript of this hearing has been associated with the claims file.  

This appeal was previously presented to the Board in November 2010, at which time these issues were remanded to the RO for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

At the time this claim was presented to the Board in November 2010, the Veteran was represented by a veterans service organization.  In July 2011, however, the Veteran terminated that organization's representation of him, and did not appoint another representative.  Thus, the Veteran is unrepresented at this time.  

Subsequent to the Board's November 2010 remand, the Veteran was awarded a 60 percent rating effective January 13, 2006, for his cardiovascular disability.  He was also awarded an effective date of January 13, 2006, for his award of a TDIU.  In a second March 2011 rating decision, the Veteran was awarded an effective date of October 29, 2002, for the award of service connection for a cardiovascular disability.  A 10 percent initial rating was also assigned for this disability, and this rating was increased to 60 percent effective July 30, 2003.  The Veteran was also awarded an earlier effective date of November 7, 2005, for the award of a TDIU.  

Although the Veteran was granted both increased ratings and earlier effective dates for several of the disabilities on appeal, these issues remain in appellate status.  The United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issues noted above remain in appellate status and have been recharacterized as noted on the first page of this decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a skin disorder and for an eye disability, and for an earlier effective date for the award of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected cardiovascular disability secondary to residuals of inoculations resulted in an ejection fraction between 30 and 50 percent for the period between October 29, 2002, and July 30, 2003.  

2.  The Veteran's cardiovascular disability does not result in chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  He has also not required hospitalization for sustained ventricular arrhythmias or ventricular aneurysmectomy, or for an implantable Cardioverter-Defibrillator (AICD).  

3.  A formal claim of service connection for a cardiovascular disability was received on October 29, 2002, and no prior claim, formal or informal, is of record.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 60 percent and no higher between October 29, 2002, and July 30, 2003 for a cardiovascular disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Codes 7010-11, 7015, 7018 (2011).  

2.  The criteria for a disability rating in excess of 60 percent for a cardiovascular disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Codes 7010-11, 7015, 7018 (2011).  

3.  The criteria for an effective date prior to October 29, 2002, for a grant of service connection for a cardiovascular disability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In December 2002, March 2006, June 2008, and November 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the March 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the adverse determinations on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the initial rating issue, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  Pertinent medical records have also been obtained from the Social Security Administration.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  He has also been afforded VA medical examinations and other treatment on several occasions.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  In August 2010, the Veteran and his spouse were afforded the opportunity to testify before a Veterans Law Judge.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, although the presiding Veterans Law Judge during the hearing did not explicitly note the basis of the prior determinations or note the elements that were lacking to substantiate the claim on appeal, the Veteran demonstrated actual knowledge of this information.  The Veteran specifically addressed evidence in support of his claims, indicating an understanding of requirements to establish the benefit sought on appeal.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  Additionally, the presiding Veterans Law Judge noted the issues on appeal and provided a basic explanation of them.  Accordingly, the Veteran is not shown to be prejudiced on this basis.

The Veteran submitted new contentions to the Board following the most recent supplemental statement of the case issued by the agency of original jurisdiction (AOJ); however, this evidence consists solely of the Veteran's own contentions.  Thus, his appeal need not be remanded for RO consideration of this evidence.  See 38 C.F.R. § 20.1304; see Vogan v. Shinseki, 24 Vet. App. 159, 167 (2010).   

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Increased rating

The Veteran seeks an initial rating in excess of 10 percent prior to July 30, 2003, and in excess of 60 percent thereafter, for a cardiac disability secondary to residuals of inoculations.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Board notes the Veteran has been granted a temporary rating of 100 percent effective December 4, 2002, to March 1, 2003, for a period of convalescence following reimplantation of his pacemaker.  See 38 C.F.R. § 4.30.  As the effective dates of this award are not at issue, these dates will not be considered by the Board at the present time.  

The Veteran's cardiovascular disability is rated under Diagnostic Code (DC) 7018, for implantable cardiac pacemakers.  This Code grants a minimum 10 percent evaluation where a pacemaker is required.  Otherwise, any related cardiovascular disability is rated as supraventricular arrhythmias (DC 7010), ventricular arrhythmias (DC 7011), or atrioventricular block (DC 7015).  38 C.F.R. § 4.104, Diagnostic Code 7018.  

Evaluation of the Veteran's disability under DC 7010 is not warranted, as this Code provides a maximum schedular evaluation of 30 percent.  For reasons to be discussed in greater detail below, consideration under other diagnostic criteria would result in a higher disability rating.  

DC 7011 and 7015 in turn provide a 30 percent evaluation will be assigned where a workload of greater than 5 metabolic equivalent units (METs) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year; or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent disability evaluation is warranted for chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Codes 7011, 7015. 

DC 7011 further provides a 100 percent evaluation is warranted for sustained ventricular arrhythmias for an indefinite period from date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia; or for an indefinite period from date of hospital admission for ventricular aneurysmectomy; or with an automatic implantable Cardioverter-Defibrillator (AICD) in place.  38 C.F.R. § 4.104, Diagnostic Code 7011.  

Upon review of the file, the Board notes that the claims file contains voluminous VA and private medical records.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the issue on appeal.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Board will first consider the period between October 29, 2002, the effective date of the award of service connection, and July 30, 2003; during this period, the Veteran has been awarded a 10 percent rating, as noted above.  The Veteran has submitted an April 2004 letter from his private physician, M.M.B., M.D., summarizing the Veteran's treatment during the late 1990s.  According to this physician, the Veteran had a cardiac catheterization in 1998 which demonstrated a left ventricular ejection fraction of 49 percent.  A VA clinical notation dated in July 2003 noted an ejection fraction of 49 percent, and in August 2003, his ejection fraction was estimated to be 44 percent.  Although none of these findings dates within the period at issue, between October 2002 and July 2003, they do demonstrate an ejection fraction consistently below 50 percent both before and after this period.  Additionally, the various treatment summaries and other records from Dr. B. suggest the Veteran's cardiovascular disability has been at a consistent level of impairment since the Veteran began treatment with Dr. B; thus, the Board finds it reasonable to conclude, as the Veteran contends, that his ejection fraction was below 50 percent during the period at issue.  Therefore, the Board affords the Veteran the benefit of the doubt, and concludes that a 60 percent initial rating, for the period between October 29, 2002, and July 30, 2003, is warranted based on an ejection fraction between 30 and 50 percent.  See 38 C.F.R. § 4.104, Diagnostic Codes 7011, 7015. 

The Veteran having been awarded a 60 percent rating for this period, he now has this same rating for the entire pendency of this appeal.  The Board must now consider entitlement to a disability rating in excess of 60 percent between October 29, 2002, and the present.  

On VA examination in May 2006, the Veteran reported regular fibrillation and frequent dizzy spells.  On physical evaluation he was alert, well-nourished, and in no acute distress.  He was without evidence of edema, clubbing, or cyanosis.  Heart sounds were irregular, but without evidence of murmurs or bruits.  His pacemaker was functioning within normal limits.  His estimated METs level was between 7 and 9, and his estimated ejection fraction was between 50 and 60 percent.  

The Veteran has also received regular VA outpatient treatment during the pendency of this appeal.  A November 2007 clinical notation noted a regular heart rhythm, normal pulse rated, S1 and S2 at normal intensities, and negative murmurs.  In September, he was briefly hospitalized to adjust the battery in his pacemaker.  The remainder of the VA treatment records confirms the Veteran's ongoing use of a pacemaker to control his atrial fibrillation with tachycardia-bradycardia, but is negative for any indications of chronic congestive heart failure or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

After considering the totality of the evidence, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 60 percent for the Veteran's service-connected cardiovascular disability.  The probative evidence of record does not reflect chronic congestive heart failure; or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Codes 7011, 7015.  The evidence also does not demonstrate hospitalization during the appeals period for initial evaluation and medical therapy for sustained ventricular arrhythmias or ventricular aneurysmectomy, or; that the Veteran has an automatic implantable Cardioverter-Defibrillator (AICD) in place.  See 38 C.F.R. § 4.104, Diagnostic Code 7011.  In the absence of such findings, a 100 percent disability rating is not warranted.  Additionally, as the Veteran has displayed a similar level of impairment during the pendency of this appeal, a staged rating is not warranted at the present time.  See Fenderson v. West, 12 Vet. App. 119 (1998).  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes the Veteran has not required extended or frequent periods of hospitalization for his service-connected disability during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected cardiovascular disability alone is the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the evidence of record supports a 60 percent rating prior to July 30, 2003, for the Veteran's service-connected cardiovascular disability, and is against a disability rating in excess of 60 percent.  As a preponderance of the evidence is against the award of a disability rating in excess of 60 percent, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

III. Earlier effective date

The Veteran seeks an effective date prior to October 29, 2002 for the award of service connection for a cardiovascular disease.  Generally, the effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  

The U.S. Court of Appeals for the Federal Circuit has elaborated that VA "has a duty to fully and sympathetically develop the veteran's claim to its optimum in order to determine if an informal claim had been raised.  With respect to all pro se pleadings, VA [must] give a sympathetic reading to the veteran's filings by determining all potential claims raised by the evidence, applying all relevant laws and regulations."  Szemraj v. Principi, 357 F.3d 1370 (2004).  

If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.  VA, however, is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

In the present case, in a March 2011 rating decision, an effective date of October 29, 2002, was assigned by the agency of original jurisdiction (AOJ).  The AOJ indicated that the Veteran had submitted a formal claim of service connection for this disability on this date.  Review of the claims file indicates that on October 29, 2002, the Veteran requested service connection for several disabilities, including a cardiovascular disability.  

Although the date of October 29, 2002, is prior to the initial effective date of November 5, 2005, assigned in September 2006, the Veteran contends an earlier effective date is warranted.  He contends that private and VA medical evidence shows that his cardiovascular disability developed within a few years of his service separation in 1972.  Review of the submitted medical evidence confirms that the Veteran was noted to have first required a pacemaker in 1979, and VA records dated in 1995 and earlier confirm the Veteran's need for a pacemaker, as well as brachycardia and other cardiovascular disorders.  Nevertheless, the record also does not reflect a formal or informal claim for service connection for a cardiovascular disability filed prior to October 29, 2002.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  An initial claim for service connection must indicate an intent to apply for that benefit; merely seeking treatment is not enough to constitute an informal claim.  38 C.F.R. § 3.155; MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  

In the present case, the record does not establish, and the Veteran does not allege, that he filed a claim for service connection for a cardiovascular disability until the October 29, 2002, claim noted by the RO.  The mere fact that the Veteran's cardiovascular disability may have been diagnosed as early as 1979, or earlier, does not establish entitlement to an earlier effective date.  Also, the mere presence of medical evidence or treatment does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon, 12 Vet. App. at 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382   (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment in and of itself does not establish a claim, to include an informal claim, for service connection.  

In conclusion, the preponderance of the evidence is against the award of an effective date prior to October 29, 2002, for the award of service connection for a cardiovascular disability secondary to residuals of inoculations.  As a preponderance of the evidence is against the award of an earlier effective date, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

A disability rating of 60 percent is granted prior to July 30, 2003, for the Veteran's cardiovascular disability secondary to residuals of inoculations.  

A disability rating in excess of 60 percent for the Veteran's cardiovascular disability secondary to residuals of inoculations is denied.  

Entitlement to an effective date prior to October 29, 2002, for the award of service connection for a cardiovascular disability is denied.  




(CONTINUED ON NEXT PAGE)


REMAND

The Veteran seeks service connection for an eye disability.  The Veteran alleges gunpowder entered his eye during weapons firing, resulting in an injury to his eye.  He has also alleged Agent Orange exposure may have injured his eye.  Service treatment records indicate the Veteran sought treatment in January 1971 for eye irritation following use of a heavy weapon.  He was noted to have a white area two millimeters in length involving his iris.  He was given medication.  On follow-up in February 1972, he continued to have a raised lesion in the right eye.  An ophthalmology consultation was recommended.  He sought treatment again in April 1972 for a gunpowder blast injury to his right eye.  Following service, the Veteran has stated that he continued to experience pain and impaired vision of the right eye.  The Board notes that the Veteran is competent to testify regarding such observable symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Based on these facts, the Board finds the Veteran has submitted sufficient evidence to trigger VA's duty to further development his claim.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

The Veteran has also perfected an appeal of his claim for service connection for a skin disability, to include as secondary to medication and/or herbicide exposure.  Service connection may be awarded for any disability which is due to or the result of, or is otherwise aggravated by, a service-connected disability.  38 C.F.R. § 3.310.  Recent VA medical records indicate a recurrent skin rash chiefly involving the Veteran's feet, but also occasionally involving the hands and other body surfaces.  Several medical examiners have also suggested this skin disorder may be related to various medications the Veteran takes, to include for service-connected disabilities.  Based on this evidence, the Board finds a VA examination is required to determine the etiology of the claimed skin disability.  See 38 U.S.C.A. § 5103A(d).  

The Veteran has also perfected an appeal of his claim for an earlier effective date for the award of a TDIU.  This claim, however, must be deferred, as this issue is inextricably-intertwined with the issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board also notes that readjudication of this claim is required in light of the Board's award of an increased rating prior to July 30, 2003, for his service-connected cardiovascular disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA eye examination to determine the etiology of any current disability of the right eye.  The Veteran's claims folder should be forwarded to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported.  After examination of the Veteran and review of the entire record, the examiner is requested to identify any current disabilities of the right eye, and provide an opinion, with rationale, as to whether it is as least as likely as not (50 percent or higher probability) that any current right eye disorder first manifested in service, or is causally related to any incident of service, to include herbicide exposure.  If the opinion cannot be provided without result to speculation, that should be so indicated, along with an explanation of why speculation is required.  The medical rationale for any opinion expressed must be provided.  

2.  Schedule the Veteran for a VA dermatological examination to determine the etiology of any current skin disability.  The Veteran's claims folder should be forwarded to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported.  After examination of the Veteran and review of the entire record, the examiner is requested to identify any current dermatological disabilities, and provide an opinion, with rationale, as to whether it is as least as likely as not (50 percent or higher probability) that any current skin disorders first manifested in service, or are causally related to any incident of service, to include herbicide exposure.  The examiner must also provide an opinion, with rationale, as to whether it is as least as likely as not (50 percent or higher probability) that any current skin disorders are either caused or aggravated by a service-connected disability, to include any medications used to treat a service-connected disability.  If the opinion cannot be provided without result to speculation, that should be so indicated, along with an explanation of why speculation is required.  The medical rationale for any opinion expressed must be provided.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


